Exhibit 10.9

 

 

T.G.I. FRIDAY’S® RESTAURANTS

 

DEVELOPMENT AGREEMENT

 

CORNERSTONE PRODUCTIONS, INC.

 

Date: March 15, 2004

 

--------------------------------------------------------------------------------


 

T.G.I. FRIDAY’S® RESTAURANTS

 

DEVELOPMENT AGREEMENT

 

TABLE OF CONTENTS

 

1.

DEFINITIONS

 

 

 

 

2.

EXCLUSIVE RIGHTS; TERM

 

 

 

 

3.

DEVELOPMENT SCHEDULE; SITE SELECTION; OCCUPANCY CONTRACT; DEVELOPMENT MANUALS

 

 

 

 

4.

FEES AND PAYMENTS

 

 

 

 

5.

REPRESENTATIVE; OPERATOR; RESTAURANT MANAGERS; TRAINING

 

 

 

 

6.

CONFIDENTIAL INFORMATION

 

 

 

 

7.

DEVELOPER’S REPRESENTATIONS AND WARRANTIES; AFFIRMATIVE AND NEGATIVE COVENANTS

 

 

 

 

8.

TRANSFER

 

 

 

 

9.

CONSENT AND WAIVER

 

 

 

 

10.

DEFAULT AND REMEDIES

 

 

 

 

11.

INSURANCE

 

 

 

 

12.

INDEMNIFICATION

 

 

 

 

13.

NOTICES

 

 

 

 

14.

FORCE MAJEURE

 

 

 

 

15.

SEVERABILITY

 

 

 

 

16.

INDEPENDENT CONTRACTOR

 

 

 

 

17.

DUE DILIGENCE AND ASSUMPTION OF RISK

 

 

 

 

18.

MISCELLANEOUS

 

 

 

 

19.

CHOICE OF LAW; JURISDICTION; VENUE

 

 

 

 

20.

ENTIRE AGREEMENT

 

 

 

1

--------------------------------------------------------------------------------


 

ADDENDUM A

COVENANT AND AGREEMENT FOR CONFIDENTIALITY (PRINCIPAL)

 

 

 

 

ADDENDUM B

COVENANT AND AGREEMENT FOR CONFIDENTIALITY (OTHERS)

 

 

 

 

EXHIBIT A

FRANCHISE AGREEMENT

 

 

 

 

EXHIBIT B

GUARANTY AGREEMENT

 

 

 

 

EXHIBIT C

TERRITORY

 

 

2

--------------------------------------------------------------------------------


 

DEVELOPMENT AGREEMENT

 

This Development Agreement is entered into as of the             day of
                  , 2004 but effective January 1, 2004 by and between TGI
Friday’s Inc., a New York corporation (“Friday’s”), with its principal place of
business located at 4201 Marsh Lane, Carrollton, Texas, 75007, and Cornerstone
Productions, Inc., a Delaware corporation (“Developer”), with its principal
place of business located at 5050 North 40th Street, Suite 200, Phoenix, Arizona
85018 and its Principals (as defined herein below).

 

RECITALS

 

WHEREAS, Friday’s has developed and owns the System;

 

WHEREAS, Friday’s intends to identify the System in the Territory with the
Proprietary Marks; and

 

WHEREAS, Developer wishes to obtain certain rights to develop Restaurants under
the System in the Territory.

 

NOW, THEREFORE, the parties, in consideration of the undertakings and
commitments set forth herein, agree as follows:

 


1.  DEFINITIONS


 

As used in this Agreement the following words and phrases shall have the
meanings attributed to them in this Section:

 

Action - any cause of action, suit, proceeding, claim, demand, investigation or
inquiry (whether a formal proceeding or otherwise) asserted or instituted by a
third party with respect to which the indemnity described in Section 12 applies.

 

Affiliate - Carlson Restaurants Worldwide Inc., or any subsidiary thereof or any
subsidiary of TGI Friday’s Inc.

 

Agreement - this Development Agreement.

 

Appraiser(s) - one or more independent third parties selected by the parties to
this Agreement in accordance with the terms and conditions hereof.

 

Business Days - Each day except Saturday, Sunday and national legal holidays.

 

Commencement Date – January 1, 2004.

 

Competing Business - a restaurant business offering the same or similar products
and services as offered by restaurants in the System or restaurants in any other
concept or system owned, operated or franchised by Friday’s or any Affiliate,
including, without limitation, waiter/waitress service, sit-down dining and bar
services.

 

 

1

--------------------------------------------------------------------------------


 

Confidential Information - the System, the Development Manual, the Manuals (as
defined in the Franchise Agreement), other manuals, the Standards, written
directives and all drawings, equipment, recipes, computer and point of sale
programs (and output from such programs), and any other information, know-how,
techniques, materials and data imparted or made available by Friday’s which is
(i) designated as confidential, (ii) known by Developer to be considered
confidential by Friday’s, or (iii) by its nature inherently or reasonably
considered confidential.

 

Developer - Cornerstone Productions, Inc., a Delaware corporation.

 

Developer Indemnitees - Developer, Principals, and their respective directors,
officers, employees, agents, shareholders, affiliates, successors and assigns
and the respective directors, officers, employees, agents, shareholders,
affiliates, successors and assigns of each.

 

Development Fee - a fee equal to the sum of ten percent (10%) of the Franchise
Fee for each Restaurant to be developed pursuant to the Development Schedule.

 

Development Manual - Friday’s manual, as amended from time to time, describing
(generally) the procedures and parameters for the development of T.G.I.
Friday’s® Restaurants.

 

Development Materials - a description of the Site, a feasibility study
(including, without limitation, demographic data, photographs, maps, artists’
renderings, site plans, a copy of the Occupancy Contract, and documentation
indicating Developer’s prospects to acquire the Site) and such other information
related to the development of the Site as Friday’s reasonably requests.

 

Development Schedule - the schedule pursuant to which Developer shall develop
Restaurants in the Territory (see Section 3.A).

 

Entertainment Park – includes, but is not limited to any amusement park, theme
park, or any other entertainment venue which has a national presence of at least
two (2) or more such parks in existence, and which has averaged at least 1.5
million persons in annual attendance for the preceding three (3) calendar years
at any one (1) park location.

 

Event of Default - as defined in Section 10.

 

Franchise Agreement - an agreement pursuant to which Developer constructs and
operates a Restaurant during the Development Schedule, which shall be
substantially in the form attached as Exhibit A.

 

Franchisee - as defined in the Franchise Agreement.

 

Franchise Fee - an initial per Restaurant fee (more fully defined in the
Franchise Agreement) paid by Developer to Friday’s, which fee varies in
accordance with the number of Restaurants previously developed under each
Development Schedule.

 

Friday’s - TGI Friday’s Inc., a New York corporation.

 

Friday’s Indemnitees - Friday’s, its directors, officers, employees, agents,
shareholders, affiliates, successors and assigns and the respective directors,
officers, employees, agents, shareholders and affiliates of each.

 

Headquarters - the location(s) designated from time to time by Friday’s as its
principal place of business.

 

2

--------------------------------------------------------------------------------


 

Indemnitees - Friday’s Indemnitees and Developer Indemnitees.

 

Losses and Expenses - all compensatory, exemplary or punitive damages, fines,
charges, costs, expenses, lost profits, reasonable fees of attorneys and other
engaged professionals, court costs, settlement amounts, judgments, costs of or
resulting from delays, financing, costs of advertising material and media
time/space, and costs of changing, substituting or replacing the same, and any
and all expenses of recall, refunds, compensation, public notices and other such
amounts incurred in connection with the matters described in Section 12.

 

Material Event of Default - an Event of Default which constitutes a substantial
deviation from the performance required.

 

Multi-Unit Manager(s) - the individual(s) designated as described in Section 5.E
who shall be solely dedicated to the management and supervision of the
Restaurants.

 

NSO-Team - a “new store opening team” consisting of Friday’s employees and
certain of Franchisee’s employees to whom Friday’s has consented which shall
perform the functions described in Section 5.I.

 

Occupancy Contract - the proposed agreement or document (including, without
limitation, any lease, deed, contract for sale, contract for deed, land
contract, management contract, license, or other agreement purporting to grant
any right, title, or interest in or to the Site) pursuant to which Developer
shall occupy or acquire rights in any Site.

 

Operator - an individual designated as described in Section 5.B. who shall
devote his full time and best efforts to the management and supervision of (i)
Developer’s duties and obligations hereunder; and (ii) the operation of the
Restaurants.

 

Other Concepts - Retail, wholesale, restaurant, bar, tavern, take-out or any
other type of business involving the production, distribution or sale of food
products, beverages, services, merchandise or other items in connection with the
use of one, some or all of the Proprietary Marks or other names or marks, but
utilizing a system other than the System pursuant to which a T.G.I. Friday’s
Restaurant is operated.

 

Owner - the party (if other than the Developer) owning or controlling the Site
and being a party (with Developer) to the Occupancy Contract.

 

Payments - all transfers of funds from Developer to Friday’s including, without
limitation, the Development Fee and reimbursement of expenses.

 

Permanent Disability - any physical, emotional or mental injury, illness or
incapacity which would prevent the afflicted person from performing his
obligations hereunder for more then ninety (90) consecutive days as determined
by a licensed physician selected by Friday’s.

 

Preliminary Site Consent - written communication from Friday’s to Developer
notifying Developer that a proposed site has received the consent of the
Friday’s Site Review Committee.

 

Principal(s) – Main Street and Main Incorporated who is (and such other persons
or entities to whom Friday’s shall consent from time to time) the record and
beneficial owner of, and has the right to vote its respective interest
(collectively 100%) in the Securities of Developer or the securities or
partnership

 

3

--------------------------------------------------------------------------------


 

interest of any person or entity designated by Friday’s which owns or controls a
direct or indirect interest in the Securities of the Developer.

 

Project Manager - an individual designated as described in Section 5.C who shall
devote his full-time and best efforts to the coordination and completion of
Restaurant construction.

 

Proprietary Marks - certain trademarks, trade names, trade dress, service marks,
emblems and indicia of origin designated by Friday’s from time to time for use
in connection with the operation of Restaurants pursuant to the System in the
Territory, including, without limitation, “TGI Friday’s®”, “Friday’s®” and “The
American Bistro®”.

 

Publicly - Held Entity - a corporation or other entity whose equity securities
are (i) registered pursuant to applicable law; (ii) widely held by the public;
and (iii) traded on a public securities exchange or over the counter pursuant to
applicable law.

 

Representative - an individual, designated as described in Section 5.A. who (i)
owns an equity interest in the Developer and (ii) is authorized to act on behalf
of, and bind, Developer with respect to this Agreement.

 

Restaurant(s) - T.G.I. Friday’s® Restaurant(s) developed pursuant to this
Agreement.

 

Restaurant Manager(s) - general manager, assistant general manager, kitchen
manager and other managers required for the management, operation, supervision
and promotion of the Restaurant pursuant to the terms hereof.

 

Security - the capital stock of, partner’s interest in, or other equity or
voting interest in Developer including such interests issued or created
subsequent to the date hereof.

 

Site - the proposed location of any Restaurant.

 

Standards - Friday’s standards and specifications, as amended from time to time
by Friday’s, contained in, and being a part of, the Confidential Information
pursuant to which Developer shall develop and operate Restaurants in the
Territory.

 

System - a unique, proprietary system developed and owned by Friday’s (which may
be modified or further developed from time to time by Friday’s) for the
establishment and operation of full-service restaurants and restaurant/bars
under the Proprietary Marks, which includes, without limitation, a distinctive
image consisting of exterior and interior design, decor, color scheme and
furnishings; special recipes, menu items and full service bar; uniform
standards, products, services and specifications; procedures with respect to
operations, inventory and management control (including accounting procedures
and policies); training and assistance; and advertising and promotional
programs.

 

Term - the duration of this Agreement commencing on the Commencement Date and
continuing until the date specified on the Development Schedule for the last
restaurant to be opened.

 

Territorial Expenses - such costs and expenses incurred by or assessed with
respect to Friday’s (or other described party’s) employees, agents and/or
representatives in connection with activities in the Territory which Developer
is obligated to pay pursuant to this Agreement, including, without limitation,
hotel/lodging, transportation and meals, and other related or incidental
expenses.

 

4

--------------------------------------------------------------------------------


 

Territory - the geographical area described in Exhibit C; provided, however, the
Territory shall not include any airport properties, professional sports
stadiums, military bases, Entertainment Parks or casinos otherwise located
within the Territory, nor a specifically identified restricted area surrounding
any Restaurant located within the Territory as of the date of this Agreement nor
shall it be deemed to convey any exclusivity with respect to the use of the
Proprietary Marks.

 

TGIFM - TGI Friday’s of Minnesota Inc., a Minnesota corporation and a subsidiary
of Friday’s.

 

T.G.I. Friday’s® Restaurants - restaurants operated in accordance with the
System under the registered service marks “Friday’s®” or “T.G.I. Friday’s®”.

 

Training Center - the location(s) specified from time to time by Friday’s as the
training center.

 

Transfer - the sale, assignment, conveyance, license, devise, bequest, pledge,
mortgage or other encumbrance, whether direct or indirect, of (i) this
Agreement; (ii) any or all rights or obligations of Developer herein; or (iii)
any interest in any Security, including the issuance of any new Securities.

 

Transferee Owner(s) - the owner of any and all record or beneficial interest in
the capital stock of, partner’s interest in, or other equity or voting interest
in any transferee of a Transfer occurring pursuant to the terms of Section 8.

 

Wage Expenses - such wages and/or salaries (including a reasonable allocation of
the cost of benefits) of, or with respect to, Friday’s (or other described
party’s) employees, agents and/or representatives to be reimbursed to Friday’s
or such party as described herein.

 


2.                                      EXCLUSIVE RIGHTS; TERM


 

A.                                   Friday’s grants to Developer the right, and
Developer accepts the obligation, subject to the terms and conditions herein, to
develop and operate the number of Restaurants set forth in the Development
Schedule (set forth in Section 3.A) as may be approved by Friday’s in accordance
with its then current site consent procedures.  The Restaurants shall be
developed and operated in the Territory pursuant to the System.  For so long as
no Event of Default has occurred and is continuing and no event has occurred
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default, Friday’s will neither develop, nor authorize any other person
to develop, T.G.I. Friday’s Restaurants in the Territory during the Term.

 

B.                                     Friday’s reserves the right to use the
Proprietary Marks in connection with Other Concepts.

 

C.                                     Friday’s expressly reserves the right,
and Developer acknowledges that Friday’s has the exclusive unrestricted right,
to engage, directly and indirectly, through its employees, developers,
franchisees, licensees, agents and others within the Territory, in Other
Concepts.  Such Other Concepts may compete with Developer directly or
indirectly.

 

D.                                    Subject to Sections 3 and 4 hereof,
Developer shall exercise the rights granted herein for each Restaurant by
executing, delivering and otherwise performing pursuant to a Franchise
Agreement.

 

5

--------------------------------------------------------------------------------


 

E.                                      Unless sooner terminated as provided
herein, this Agreement shall commence on the Commencement Date and continue
until the expiration of the Term.  This Agreement shall automatically expire at
11:59 p.m. on the date specified in Section 3.A. as the opening date for the
last restaurant to be opened.

 

F.                                      Upon any termination or expiration of
this Agreement, (i) Developer shall not develop additional Restaurants in the
Territory pursuant to this Agreement; provided, however, that Developer may
complete development of and/or operate Restaurants under then existing Franchise
Agreements subject to the terms and conditions thereof; and (ii) Friday’s may
develop, or authorize others to develop, Restaurants in the Territory.

 


3.                                      DEVELOPMENT SCHEDULE; SITE SELECTION;
OCCUPANCY CONTRACT; DEVELOPMENT MANUALS


 

A.                                   Developer shall develop, open, commence
operation of and continuously operate pursuant to the respective Franchise
Agreements six (6) Restaurants in the Territory, pursuant to the Development
Schedule as follows:

 

Restaurant No.

 

Date of Preliminary
Site Consent

 

Date Franchise
Agreement Signed
& Fees Paid

 

Date Open &
Operating

 

1

 

9/23/04

 

12/23/04

 

   3/23/05*

 

2

 

6/23/05

 

9/23/05

 

12/23/05

 

3

 

6/23/06

 

9/23/06

 

12/23/06

 

4

 

6/23/07

 

9/23/07

 

12/23/07

 

5

 

6/23/08

 

9/23/08

 

12/23/08

 

6

 

6/23/09

 

9/23/09

 

12/23/09

 

 

--------------------------------------------------------------------------------

*Restaurant No. 1 must be under construction by December 31, 2004.

 

(i).                                  To satisfy a particular deadline for
preliminary site consent, Developer must submit a site that can be open and
operating by the corresponding restaurant opening deadline.  If Developer
submits a site for preliminary site consent, but the site cannot be open and
operating by the next restaurant opening deadline, that site will not satisfy
the deadline for preliminary site consent that corresponds to the next
restaurant opening deadline.

 

(ii).                               The Franchise Agreement for each restaurant
location must be fully executed and all franchise fees paid within the time
frames set forth in the foregoing Development Schedule.

 

(iii).                            Time is of the essence, with respect to each
of the development obligations specified in this Section 3.

 

(iv).                           The Development Schedule contains a specific
minimum number of Friday’s Restaurants to be open and operating by Developer
within the Territory during certain time periods, and if any Restaurants are
temporarily or permanently closed for business (except for authorized holidays
or temporarily for major repairs), such closed Restaurants will not be included,
while closed, as open and operating in computing such minimum numbers of open
and operating Friday’s Restaurants and in satisfying the deadlines set forth in
the Development Schedule.

 

6

--------------------------------------------------------------------------------


 

B.                                     The number of Restaurants indicated in
the Development Schedule shall be OPEN AND OPERATING by the date(s) specified
therein.  Friday’s consent to any Site or execution of a Franchise Agreement
shall not waive, extend or modify the Development Schedule.  Unless otherwise
agreed and approved by Friday’s, the Restaurants shall refer to traditional
T.G.I. Friday’s Restaurants.

 

C.                                     Developer assumes all cost, liability,
expense, risk and responsibility for locating, obtaining and developing Sites
for Restaurants, and for constructing and equipping Restaurants at such Sites.
 Prior to execution of each Franchise Agreement, Developer shall obtain Friday’s
consent to each Site (including, without limitation, the Proprietary Mark which
shall be used to identify the Restaurant at the Site to the public) pursuant to
the time frames set forth in Section 3.A. above in accordance with Friday’s then
existing Site selection criteria and procedures including:

 

(1)                                  submission of all Development Materials to
Friday’s; and

 

(2)                                  with respect to each Restaurant to be
developed hereunder, completion of one (1) Site visit by Friday’s at Friday’s
sole cost and expense, if required by Friday’s.

 

D.                                    Within thirty (30) days following receipt
of all Development Materials and completion of any such visit, Friday’s shall
consent to or reject such Site.  Friday’s failure to consent shall constitute
rejection of such Site.  Promptly after Friday’s consent is obtained, but prior
to commencing construction at such Site, Developer shall execute a Franchise
Agreement and pay the Franchise Fee.

 

E.                                      Neither Friday’s (i) consent to nor (ii)
assistance in the selection of, any Site shall constitute Friday’s
representation or warranty that a Restaurant operated at such Site will be
profitable or meet any financial projection.

 

F.                                      Friday’s shall have the right to review
and consent to the Occupancy Contract prior to the execution thereof.  A copy of
the proposed Occupancy Contract shall be provided to Friday’s within sixty (60)
days of the date of Preliminary Site Consent.  The Occupancy Contract shall be
executed by all necessary parties within thirty (30) days following Friday’s
consent thereto.  Developer shall furnish Friday’s a complete copy of the
executed Occupancy Contract within ten (10) days after execution. Unless it
conveys to Developer fee simple title to the Site, the Occupancy Contract shall
include the following covenants:

 

(1)                                  Owner shall deliver to Friday’s,
simultaneously with delivery to Developer, any notice alleging Developer’s
default under the Occupancy Contract which threatens or purports to terminate
the Occupancy Contract;

 

(2)                                  Friday’s may enter the Restaurant premises
to protect the Proprietary Marks or the System or to cure any Event of Default
or default under the Occupancy Contract or the applicable Franchise Agreement;

 

(3)                                  Developer may assign the Occupancy Contract
to Friday’s without any fee or modification thereof and Friday’s may assign or
sublease the Occupancy Contract or license the Restaurant premises for any part
of the remaining term of the Occupancy Contract, each without Owner’s consent;
and

 

(4)                                  Owner and Developer shall not amend the
Occupancy Contract in any way which is inconsistent with the provisions of
Sections 3.F(1) through (4), inclusive.

 

7

--------------------------------------------------------------------------------


 

G.                                     Notwithstanding the terms of Section 3.F,
Developer shall:

 

(1)                                  deliver to Friday’s, immediately after
delivery to or by Developer, any notice of default under the Occupancy Contract
which threatens or purports to terminate the Occupancy Contract or result in a
foreclosure thereof;

 

(2)                                  permit Friday’s to enter the Restaurant
premises to protect the Proprietary Marks or the System or to cure any Event of
Default or default under the Occupancy Contract or the applicable Franchise
Agreement, all at Developer’s expense; and

 

(3)                                  not amend the Occupancy Contract in any way
which is inconsistent with the provisions of Sections 3.F.(1) through (4),
inclusive.

 

H.                                    Friday’s shall provide Developer with one
(1) Development Manual “on loan” and two (2) sets of Friday’s standard plans and
specifications as of the date hereof for the construction of a typical
Restaurant.  Developer acknowledges Friday’s ownership of the Development Manual
and any such plans and specifications, together with any copyright rights in or
to such materials.  Developer shall observe Friday’s reasonable requests
concerning copyright notices.  The Development Manual and such plans shall be
returned to Friday’s immediately upon termination or expiration of this
Agreement.

 

I.                                         Friday’s shall provide such
consultation as it reasonably deems necessary to consent to vendors and products
proposed to be used in Restaurant development and operation.

 


4.                                      FEES AND PAYMENTS


 

A.                                   In consideration of the development rights
granted herein, Developer shall pay to Friday’s upon execution of this Agreement
the Development Fee. Under no circumstances shall Developer be entitled to any
refund of any portion of the Development Fee.

 

B.                                     The Franchise Fee to be paid by Developer
for each new Restaurant to be developed under the Development Schedule set forth
in Section 3.A hereof shall be Fifty Thousand Dollars ($50,000.00) for each
Restaurant, payable upon execution of the Franchise Agreement for each
Restaurant in accordance with the Development Schedule.  Developer shall receive
a credit of $5,000 against the payment of the Franchise Fee due for each
Restaurant developed pursuant to the Development Schedule.

 

 

Restaurant No.

 

Amount of Credit

 

6 or more

 

Five Thousand Dollars ($5,000.00)

 

 

C.                                     (1)                                  All
Payments shall be submitted to Friday’s at the address provided in Section 13
hereof, in care of the “Treasurer”, or such other address as Friday’s shall
designate in writing.

 

(2)                                  Payments shall be received by Friday’s (i)
upon execution hereof in the case of the Development Fee; (ii) upon execution of
each Franchise Agreement; and (iii) not more than thirty (30) days after date of
invoice for all other Payments.  Delinquent Payments shall bear interest from
the due date until received by Friday’s at eighteen percent (18%) per annum or
the maximum rate permitted by law, whichever is less.

 

8

--------------------------------------------------------------------------------


 

D.                                    Developer shall not withhold or off-set
any portion of any Payment due to Friday’s alleged non-performance under this
Agreement or any other agreement by and between Friday’s and Developer or their
respective parent corporations, subsidiaries or affiliates.

 


5.                                      REPRESENTATIVE; OPERATOR; RESTAURANT
MANAGERS; TRAINING


 

A.                                   Developer hereby designates Bill Shrader as
the Representative.  Any replacement Representative shall be designated within
ten (10) days of the prior Representatives’ resignation or termination.  Each
Representative shall attend and successfully complete at the Training Center
Friday’s “Owner’s Orientation Program” (currently approximately four (4)
weeks).  The Representative hereunder and under each Franchise Agreement shall
be the same individual.

 

B.                                     Developer hereby designates Jeff L. Smit
as the Operator.  Any replacement Operator shall be designated within ten (10)
days of the prior Operator’s resignation or termination.  Each Operator shall
attend and successfully complete at the Training Center within six (6) months of
appointment Friday’s training program required for Restaurant Managers (see
Section 5.D.).  The Operator hereunder and under each Franchise Agreement shall
be the same individual.

 

C.                                     Not less than sixty (60) days prior to
the commencement of Restaurant construction, Developer shall designate the
Project Manager.  Any replacement Project Manager shall be designated within ten
(10) days of the prior Project Manager’s resignation/termination.

 

D.                                    The requisite number of Restaurant
Managers, as determined by Friday’s, shall be employed by Developer for each
Restaurant developed hereunder.  All Restaurant Managers shall attend and
successfully complete at the Training Center Friday’s training program for
Restaurant Managers of T.G.I. Friday’s® Restaurants (currently, one (1) week). 
Additionally, the Restaurant Managers shall attend and successfully complete
additional training (currently, approximately fourteen (14) weeks) at such then
existing T.G.I. Friday’s Restaurants as shall be designated by Friday’s.  Any
previously trained Restaurant Manager who is not a general manager, but has been
selected to become a general manager shall attend and successfully complete such
additional training as Friday’s may require.  Friday’s may require general and
kitchen managers, at Developer’s expense, to attend and successfully complete
additional training at the Training Center.

 

E.                                      When the Franchise Agreement for the
third Restaurant is executed, Developer shall designate a Multi-Unit Manager. 
Additional Multi-Unit Managers shall be designated from time to time as
reasonably required by Friday’s.  Prior to assuming his duties, each Multi-Unit
Manager shall have successfully completed Restaurant Manager training and shall
attend at the Training Center and successfully complete Friday’s training
program for Multi-Unit Managers (currently, two (2) days at the Training Center
and approximately four (4) weeks at such then existing T.G.I. Friday’s®
Restaurant locations as shall be designated by Friday’s).

 

F.                                      Friday’s shall have the right to
interview and consent to each Operator, each Multi-Unit Manager, Project Manager
and all Restaurant Managers.  Friday’s shall endeavor to conduct such interviews
in the Territory, but may require that such interviews occur at Headquarters. 
Developer shall bear all costs and expenses related to making the Restaurant
Managers available for such interviews.

 

G.                                     Friday’s shall provide instructors,
facilities and materials for training at the Training Center, and shall provide,
at its option, other training programs at non-Training Center locations as may
be designated by Friday’s from time to time in the Manuals or otherwise in
writing.  Developer shall

 

9

--------------------------------------------------------------------------------


 

reimburse Friday’s for any Territorial Expenses or other direct expenses
incurred by Friday’s for such other training programs.

 

H.                                    Except as provided herein, Developer shall
bear all costs and expenses relating to any Representative, Operator, Multi-Unit
Manager, Project Manager and Restaurant Manager training.

 

I.                                         The NSO Team shall assist in (i)
training Developer’s/Franchisee’s employees at each Restaurant; and (ii) the
opening of each Restaurant.  The NSO Team for a Restaurant typically consists of
a combined total of approximately twelve (12) employees of Friday’s and
Developer/Franchisee (the actual number of members shall be determined by
Friday’s depending upon the number of Restaurant locations already open and
operating by Developer and such other criteria as Friday’s deems relevant).  The
members of the NSO Team shall be subject to Friday’s consent.  The number of
Friday’s employees selected to serve on the NSO Team for a Restaurant is
determined according to the following schedule, provided however, Friday’s may
elect to modify this schedule in the event the total number of people on the NSO
Team is greater or less than twelve (12):

 

No. of Restaurants
Operated
By Developer

 

No. of Friday’s
Employees
on the NSO Team

 

Team Members
Paid for by
Developer

7 or more

 

2

 

10

 

In the event Friday’s determines that more than 12 NSO team members are
necessary for an opening, Developers with five or more restaurants open
(inclusive of the new restaurant) shall be responsible for the costs associated
with the team members in excess of 12.  For Developers with less than five
restaurants open, Friday’s will bear the costs of the additional team members.

 

If Developer/Franchisee fails or is unable to timely provide such employees,
Friday’s may, but shall not be obligated to, staff the NSO-Team with Friday’s
employees.  Friday’s and Developer/Franchisee shall each be responsible for: (a)
making all travel, food and lodging arrangements, and (b) the wage and other
expenses of the NSO-Team members provided by each; provided, however, that
Developer/Franchisee shall reimburse Friday’s for the Territorial Expenses and
the Wage Expenses of Friday’s employees who are provided as a result of
Developer’s/Franchisee’s failure or inability to provide Developer/Franchisee
employees for participation on the NSO-Team.

 


6.                                      CONFIDENTIAL INFORMATION


 

A.                                   (1)                                 
Neither Developer nor any Principal shall communicate, disclose or use any
Confidential Information except as (i) permitted herein or (ii) required by law,
and shall use all reasonable efforts to maintain such information as secret and
confidential.  Neither Developer nor any Principal shall, without Friday’s prior
consent, copy, duplicate, record or otherwise reproduce any Confidential
Information.  Confidential Information may be provided to employees, agents,
consultants and contractors only to the extent necessary for such parties to
provide services to Developer.  Prior to such disclosure of any Confidential
Information, each of such employees, agents, consultants and contractors shall
(a) be advised by Developer of the confidential and proprietary nature of the
Confidential Information, and (b) agree to be bound by the terms and conditions
of Section 6 of this Agreement.  Notwithstanding such agreement, Developer shall
indemnify the Friday’s Indemnitees from any damages, costs or expenses resulting
from or related to any disclosure or use of Confidential Information by its
agents, employees, consultants and contractors.

 

10

--------------------------------------------------------------------------------


 

(2)                                  In the event Developer or Developer’s
employees, agents, consultants, or contractors receive notice of any request,
demand, or order to transfer or disclose all or any portion of the Confidential
Information, Developer shall immediately notify Friday’s thereof, and shall
fully cooperate with and assist Friday’s in prohibiting or denying any such
transfer or disclosure.  Should such transfer or disclosure be required by a
valid, final, non-appealable court order, Developer shall fully cooperate with
and assist Friday’s in protecting the confidentiality of the Confidential
Information to the maximum extent permitted by law.

 

(3)                                  Developer and each Principal acknowledge
Friday’s exclusive ownership of the Confidential Information and the System, and
TGIFM’s exclusive ownership of, and Friday’s license with respect to, the
Proprietary Marks. Neither Developer nor any Principal shall, directly or
indirectly, contest or impair Friday’s or TGIFM’s exclusive ownership of, and/or
license with respect to, the Confidential Information, the System or the
Proprietary Marks.

 

B.                                     If Developer develops improvements (as
determined by Friday’s) to the Confidential Information, Developer and the
Principals shall each, without additional consideration, execute such agreements
and other documentation as shall be deemed necessary by Friday’s, granting
exclusive ownership thereof to Friday’s.  All such improvements shall be
Confidential Information.

 

C.                                     Each Principal shall execute and deliver
to Friday’s a covenant in the form attached as Addendum A.  Developer shall
cause each Operator, Representative, Multi-Unit Manager, Project Manager, and
Restaurant Manager and such other employees of Developer whom Friday’s shall
designate to execute and (if requested) deliver to Friday’s a covenant in the
form attached as Addendum B.  Notwithstanding the execution of such covenant,
Developer shall indemnify the Friday’s Indemnitees from any damages, costs or
expenses resulting from or related to any disclosure or use of Confidential
Information by any Principal, Operator, Representative, Multi-Unit Manager,
Project Manager or Restaurant Manager.

 

D.                                    Immediately upon any termination or
expiration hereof, Developer and each Principal shall return the Confidential
Information including, without limitation, that portion of the Confidential
Information which consists of analyses, compilations, studies or other documents
containing or referring to any part of the Confidential Information, prepared by
Developer or such Principal, their agents, representatives or employees, and all
copies thereof.

 


7.                                      DEVELOPER’S REPRESENTATIONS AND
WARRANTIES; AFFIRMATIVE AND NEGATIVE COVENANTS


 

A.                                   In the event Developer is a corporation,
limited liability company or partnership, Developer represents and warrants to
Friday’s as follows:

 

(1)                                  Developer is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with all requisite power and authority to own, operate and lease
its assets (real or personal), to carry on its business, to enter into this
Agreement and perform its obligations hereunder.  Developer is duly qualified to
do business and is in good standing in each jurisdiction in which its business
or the ownership of its assets requires.

 

(2)                                  The execution, delivery and performance by
Developer of this Agreement, any Franchise Agreement and all other agreements
contemplated herein has been duly authorized by all requisite action and no
further action is necessary to make this Agreement, any Franchise Agreement or

 

11

--------------------------------------------------------------------------------


 

such other agreements valid and binding upon it and enforceable against it in
accordance with their respective terms.  Neither the execution, delivery nor
performance by Developer of this Agreement, any Franchise Agreement or any other
agreements contemplated hereby will conflict with, or result in a breach of any
term or provision of Developer’s articles of incorporation, by-laws, partnership
agreement or other governing documents or under any mortgage, deed of trust or
other contract or agreement to which Developer is a party or by which it or any
of its assets are bound, or breach any order, writ, injunction or decree of any
court, administrative agency or governmental body.

 

(3)                                  Developer’s articles of incorporation,
by-laws, partnership agreement and other governing documents expressly limit
Developer’s business activities solely to the development and operation
(pursuant to this Agreement and the Franchise Agreements) of the Restaurants.

 

(4)                                  Certified copies of Developer’s articles of
incorporation, by-laws, partnership agreement, other governing documents and any
amendments thereto, including board of director’s or partner’s resolutions
authorizing this Agreement, have been delivered to Friday’s.

 

(5)                                  A certified current list of all Principals
has been delivered to Friday’s.

 

(6)                                  Developer’s articles of incorporation or
other governing documents, or partnership agreement limit Transfers as described
in Sections 8.B.(2) and 8.C.

 

(7)                                  Each Security shall bear a legend (in a
form to which Friday’s shall consent) indicating that any Transfer is subject to
Sections 8.B and 8.C.

 

B.                                     Developer affirmatively covenants with
Friday’s as follows:

 

(1)                                  Developer shall perform its duties and
obligations hereunder and under any Franchise Agreement and shall require each
Operator, Multi-Unit Manager, Project Manager and Restaurant Manager to dedicate
their respective full time and best efforts to the development, construction,
management, operation, supervision and promotion of the Restaurants in
accordance with the terms and conditions hereof.

 

(2)                                  Developer shall promptly provide Friday’s
with all information concerning any new process or improvements in the
development, construction, management, operation, supervision or promotion of
the Restaurants developed by Developer or any Principal without compensation. 
Developer and the Principals shall each execute such agreements and other
documentation as shall be deemed necessary by Friday’s, granting Friday’s
exclusive ownership thereof.

 

(3)                                  Developer shall comply with all
requirements of applicable rules, regulations, statutes, laws and ordinances.

 

(4)                                  Developer shall maintain a current list of
all Principals and deliver a certified copy thereof to Friday’s upon (i) any
Transfer; or (ii) request.

 

(5)                                  Each Security issued subsequent to the date
hereof shall be in compliance with Section 7.A.(7).

 

(6)                                  Developer and each Principal represent and
warrant to Friday’s that: (a) neither Developer nor any Principal is named,
either directly or by an alias, pseudonym or nickname, on the lists of
“Specially Designated Nationals” or “Blocked Persons” maintained by the U.S.
Treasury

 

12

--------------------------------------------------------------------------------


 

Department’s Office of Foreign Assets Control currently located at
www.treas.gov/offices/enforcement/ofac/; (b) Developer and each Principal will
take no action that would constitute a violation of any applicable laws against
corrupt business practices, against money laundering and against facilitating or
supporting persons or entities who conspire to commit acts of terror against any
person or entity, including as prohibited by the U.S. Patriot Act (currently
located at http://www.epic.org/privacy/terrorism/hr3162.html), U.S. Executive
Order 13244 (currently located at
http://www.treas.gov/offices/enforcement/ofac/sanctions/terrorism.html) or any
similar laws; and (c) that Developer and each Principal shall immediately notify
Friday’s in writing of the occurrence of any event or the development of any
circumstance that might render any of the foregoing representations and
warranties false, inaccurate or misleading.

 

C.                                     Developer acknowledges and/or negatively
covenants with Friday’s as follows:

 

(1) Developer shall not amend its articles of incorporation, by-laws,
partnership agreement or other governing documents in a manner which is
inconsistent with Sections 7.A.(3), 8.B.(2) and 8.C.

 

(2)  Developer shall not remove or permit removal from any Security or its
partnership agreement, or issue any Security that does not have endorsed upon
it, the legend described in Section 7.A.(7).

 

(3)  Developer and each Principal shall receive valuable, unique training, trade
secrets and the Confidential Information which are beyond the present skills,
experience and knowledge of Developer, any Principal and Developer’s employees. 
Developer and each Principal acknowledge that (i) such training, trade secrets
and the Confidential Information (a) are essential to the development of the
Restaurant and (b) provide a competitive advantage to Developer; and (ii) access
to such training, trade secrets and the Confidential Information is a primary
reason for their execution of this Agreement.  In consideration thereof,
Developer and each Principal covenant that, during the Term and for a period of
one (1) year after the expiration or termination hereof, neither Developer nor
any Principal shall, directly or indirectly:

 

(a)                                  employ or seek to employ any person (or
induce such person to leave his or her employment) who is, or has within one (1)
year been, employed as a director, officer or in any managerial capacity (i) by
Friday’s, (ii) by any developer or franchisee of Friday’s, or (iii) in any other
concept or system owned, operated or franchised by an Affiliate;

 

(b)                                 own, maintain, operate or have any interest
in any Competing Business;

 

(c)                                  own, maintain, operate or have any interest
in any Competing Business which business is, or is intended to be, located in
the Territory; or

 

(d)                                 own, maintain, operate or have any interest
in any Competing Business which business is, or is intended to be, located
within a three (3) mile radius of any restaurant which is a part of a concept or
system owned, operated, or franchised by Friday’s or any Affiliate.

 

(4)                                  Sections 7.C.(3)(b), (c) and (d) shall not
apply to an interest for investment only of five percent (5%) or less of the
capital stock of a Publicly-Held Entity if such owner is not a director, officer
or manager therefor or consultant thereto.

 

13

--------------------------------------------------------------------------------


 

D.                                    Each of the foregoing covenants is
independent of each other covenant or agreement contained in this Agreement.

 

E.                                      Friday’s has the absolute right to
reduce the area, duration or scope of any covenant contained in Section 7.C.
without Developer’s or any Principal’s consent, effective upon notice to
Developer.  Developer and each Principal shall comply with any covenant as so
modified.

 

F.                                      Developer’s representations, warranties,
covenants and agreements herein are continuing representations, warranties,
covenants and agreements each of which shall survive the expiration or
termination hereof.

 


8.                                      TRANSFER


 

A.                                   Friday’s may assign this Agreement, or any
of its rights or obligations herein, to any person or entity without Developer’s
or any Principal’s consent; provided, however, that Friday’s obligations which
are assigned shall be fully assumed by the party to whom Friday’s assigns such
obligations.

 

B.                                     (1)                                 
Developer and each Principal acknowledge that Developer’s rights and obligations
herein and in each Franchise Agreement are personal to Developer and that
Friday’s has entered into this Agreement and will enter into each Franchise
Agreement relying upon the business skill, experience and aptitude, financial
resources and reputation of Developer and each Principal.  Therefore, neither
Developer nor any Principal, their respective successors or permitted assigns,
shall complete, or allow to be completed, any Transfer without Friday’s
consent.  Any purported Transfer, by operation of law or otherwise, without
Friday’s consent shall be null and void and constitute an Event of Default.

 

(2)                                  Friday’s may require satisfaction of any of
the following conditions and such other conditions as Friday’s may reasonably
require prior to consenting to any Transfer, each of which Developer
acknowledges and agrees is reasonable and necessary:

 

(a)                                  no Event of Default shall have occurred and
be continuing and no event shall have occurred which, with the giving of notice
or lapse of time, or both, would constitute an Event of Default;

 

(b)                                 Developer and/or any affected Principal
shall deliver a general release of any and all claims against the Friday’s
Indemnitees including, without limitation, claims arising under this Agreement
and any Franchise Agreement, in a form acceptable to Friday’s;

 

(c)                                  Developer and/or any affected Principal
shall remain liable for the performance of its obligations, covenants and
agreements herein through the date of transfer and shall execute all instruments
reasonably requested by Friday’s to evidence such liability;

 

(d)                                 the transferee and all Transferee Owners, as
applicable, shall (i) make each of Developer’s and Principal’s representations
and warranties; (ii) assume full, unconditional, joint and several liability
for, and agree to perform from the date of Transfer, each of Developer’s and
Principal’s obligations, covenants and agreements herein; and (iii) execute all
instruments (in a form acceptable to Friday’s) reasonably requested by Friday’s
to evidence the foregoing;

 

14

--------------------------------------------------------------------------------


 

(e)                                  the transferee and all Transferee Owners
shall satisfy, in Friday’s reasonable judgment, Friday’s then existing criteria
for T.G.I. Friday’s® developers or principals, as applicable, including, without
limitation: (i) education; (ii) business skill, experience and aptitude; (iii)
character and reputation; and (iv) financial resources;

 

(f)                                    the transferee and all Transferee Owners
shall execute (without extending the Term) the standard form of development
agreement then being offered to new System developers or other form of this
Agreement as Friday’s requests and such other ancillary agreements as Friday’s
may request for the development of the Restaurants, which shall supersede this
Agreement and its ancillary documents and the terms of which may differ from the
terms hereof; provided, however, that the transferee shall not be required to
pay the Development Fee (transferee shall pay all Franchise Fees and other fees
described in each Franchise Agreement which have not already been paid in full
by Developer); and

 

(g)                                 at the transferee’s expense, the
transferee’s Representative, any Multi-Unit Manager(s), Operator, and Restaurant
Managers shall complete such training as then required (if not previously
trained pursuant to the terms hereof), upon such terms and conditions as
Friday’s may reasonably require.

 

C.                                     Developer and each Principal agree that:

 

(1)                                  (i) Friday’s shall have and is hereby
granted a right of first refusal with respect to any Transfer; (ii) should
Developer and/or any Principal desire to accept a bona fide offer to make a
Transfer, such party shall promptly notify Friday’s thereof and shall provide
such information and documents relating thereto as Friday’s may require; (iii)
within thirty (30) days after receipt of such notice, information and documents,
Friday’s may notify such party that it intends to exercise its right of first
refusal with regard to such Transfer upon such terms and conditions; provided,
however, that such transaction shall be consummated within a reasonable period
of time after Friday’s has given such notice; (iv) any material change in the
terms of any offer or any change in the identity of the proposed transferee
shall constitute a new offer subject to Friday’s right of first refusal; and (v)
Friday’s failure to exercise such right shall not constitute a waiver of any
other provision of this Agreement, including such right with respect to future
offers; and

 

(2)                                  in the event such offer provides for
payment of consideration other than cash, Friday’s may elect to purchase the
interest for the reasonable equivalent in cash.  If the parties cannot agree
within thirty (30) days of the receipt of notice of Friday’s election to
exercise such right of first refusal on such reasonable equivalent in cash, an
Appraiser designated by Friday’s shall determine such amount, and his
determination shall be final and binding.  If Friday’s elects to exercise the
right of first refusal described above, the cost of the appraisal, if any, shall
be set off against any payment made by Friday’s hereunder.

 

D.                                    In the event Developer requests Friday’s
consent to any proposed Transfer, there shall be paid to Friday’s a
non-refundable fee of Five Thousand Dollars ($5,000.00), or such greater amount
as is necessary to reimburse Friday’s for its costs and expenses associated with
reviewing the proposed Transfer including, without limitation, Territorial
Expenses, legal and accounting fees and Wage Expenses.  No such fee shall be
payable with respect to a transaction with Friday’s described in Section 8.C.

 

E.                                      In the event Developer or any Principal
is a natural person, Developer or his administrator, executor, guardian or
personal representative shall promptly notify Friday’s of the death or

 

15

--------------------------------------------------------------------------------


 

Permanent Disability of such Developer or such Principal.  Any Transfer upon
death or Permanent Disability shall be subject to the terms and conditions
described in Sections 8.B.(2) and 8.C. and shall be completed prior to a date
which is (i) one (1) year after the date of death; or (ii) ninety (90) days
after the date Developer or such Principal becomes, or is deemed to be,
Permanently Disabled.  Developer or any Principal refusing to submit to
examination with respect to Permanent Disability shall be deemed Permanently
Disabled.

 

F.                                      Friday’s consent to any Transfer shall
not constitute a waiver of (i) any claims it may have against the transferor; or
(ii) the transferee’s compliance with the terms hereof.

 


9.                                      CONSENT AND WAIVER


 

A.                                   When required, Developer or any Principal
shall make a written request for Friday’s consent in advance and such consent
shall be obtained in writing.  Friday’s consent shall not be unreasonably
withheld.  The foregoing not withstanding, where either party’s consent is
expressly reserved to such party’s sole discretion, the exercise of such
discretion shall not be subject to contest.

 

B.                                    FRIDAY’S MAKES NO REPRESENTATIONS OR
WARRANTIES UPON WHICH DEVELOPER OR ANY PRINCIPAL MAY RELY AND ASSUMES NO
LIABILITY OR OBLIGATION TO DEVELOPER, ANY PRINCIPAL OR ANY THIRD PARTY BY
PROVIDING ANY WAIVER, ADVICE, CONSENT OR SERVICES TO DEVELOPER OR DUE TO ANY
DELAY OR DENIAL THEREOF.

 


10.                               DEFAULT AND REMEDIES


 

10.01                     A.                                   The following
shall constitute Events of Default by Developer or any Principal: (i) failure to
comply with the Development Schedule; (ii) the breach or falsity of any
representation or warranty herein; (iii) failure to deliver executed covenants
as required in Section 6.C; (iv) failure to comply with or perform its
covenants, obligations and agreements herein; (v) any Transfer that (a) occurs
other than as provided in Section 8 or (b) fails to occur within the time
periods described in Section 8 (notwithstanding any lack of, or limits upon, the
enforceability of any term or provision of Sections 7 or 8); (vi) failure to
make any Payment on or before the date payable; (vii) failure to meet and/or
maintain the Standards; (viii) Developer (a) is adjudicated, or is, bankrupt or
insolvent, (b) makes an assignment for the benefit of creditors, or (c) seeks
protection from creditors by petition in bankruptcy or otherwise or there is
filed against Developer a similar petition which is not dismissed within thirty
(30) days; (ix) the appointment of a liquidator or receiver for (a) all or
substantially all of Developer’s assets or (b) any Restaurant is sought which is
not dismissed within thirty (30) days; (x) breach or failure to perform any
other term or condition of this Agreement; (xi) an event of default shall arise
under any Franchise Agreement; (xii) Developer or any Principal pleads guilty or
no contest to or is convicted of a felony or a crime involving moral turpitude
or any other crime or offense that Friday’s reasonably believes is likely to
adversely affect the Proprietary Marks, the System or the goodwill associated
therewith (whether in the Territory or elsewhere) or Friday’s interest therein;
or (xiii) any (a) two (2) or more Events of Default shall arise under any single
subsection of this Section 10.01.A or (b) three (3) or more Events of Default
shall arise under this Section 10.01.A in any continuous twelve (12) month
period notwithstanding the previous cure of such Events of Default.

 

B.                                     The parties agree that an Event of
Default arising under Section 10.01.A.(i), (iii), (iv) [with respect to Events
of Default arising, without limitation, under Section 7.C.(3)], (v), (vi),
(viii), (ix), (xi), (xii) or (xiii) shall constitute a Material Event of
Default.  The parties further agree that Events of

 

16

--------------------------------------------------------------------------------


 

Default committed by Developer or any Principal arising under other Sections of
this Agreement may also be deemed to be Material Events of Default.

 

C.                                     Upon the occurrence of an Event of
Default by Developer or any Principal, Friday’s may exercise one or more of the
following remedies or such other remedies as may be available at law or in
equity:

 

(1)                                  cure such Event of Default at Developer’s
expense and in connection therewith Developer (i) hereby grants to Friday’s all
rights and powers necessary or appropriate to accomplish such cure; (ii) shall
indemnify and hold the Friday’s Indemnitees harmless from and against all costs,
expenses (including reasonable fees of attorneys and other engaged
professionals), liabilities, claims, demands and causes of action (including
actions of third parties) incurred by or alleged against any Friday’s Indemnitee
in connection with Friday’s cure; and (iii) shall reimburse or pay such costs or
damages within ten (10) days of receipt of Friday’s invoice therefor;

 

(2)                                  in the event of a Material Event of
Default, upon notice to Developer, terminate this Agreement and all rights
granted hereunder without waiving any (i) claim for damages suffered by
Friday’s; or (ii) other rights, remedies or claims (no notice of termination
shall be required with regard to a Material Event of Default under
Section 10.01.A.(viii) or (ix)); or

 

(3)                                  with respect to an Event of Default arising
from a breach of covenant contained in Section 7.C.(3)(a), the affected former
employer shall be compensated by the breaching party (and Developer shall be
additionally liable for breaches by any Principal) for the reasonable costs and
expenses incurred by such employer in connection with training such employee. 
Developer and each Principal acknowledge that such expenses are impossible to
accurately quantify and agree that, as liquidated damages and not as a penalty,
an amount equal to such employee’s annual rate of compensation in the final
twelve (12) months of employment (or an annualized rate if employed for a
shorter period) by such former employer shall be paid by the breaching party to
the former employer at such time as such employee commences employment.

 

D.                                    Friday’s shall not exercise any remedies
available hereunder with respect to the following described Events of Default
unless such Events of Default remain uncured after notice from Friday’s thereof
and the expiration of the following cure periods:

 

(1)                                  with respect to any Event of Default
arising under Section 10.01.A.(vi) - ten (10) days; or

 

(2)                                  with respect to any Event of Default
arising under Sections 10.01.A.(i)-(v) inclusive, (vii) and (x) - thirty (30)
days.

 

E.                                      If any Events of Default arising under
Sections 10.01.A.(i) - (v) inclusive, (vii) or (x) cannot reasonably be cured
within thirty (30) days, Developer shall provide Friday’s notice thereof
(together with Developer’s best estimate of the time period required to complete
such cure) and immediately undertake efforts to cure such default within the
cure period, and continue such efforts with diligence to completion.  In no
event, however, shall such cure period be extended without the prior written
consent of Friday’s.

 

F.                                      Developer and each Principal agree that
Friday’s exercise of the rights and remedies set forth herein are reasonable. 
Friday’s may, in addition to pursuing any other remedies, specifically enforce
such obligations, covenants and agreements or obtain injunctive or other
equitable relief in connection with the violation or anticipated violation of
such obligations, covenants and agreements.

 

17

--------------------------------------------------------------------------------


 

10.02                     A.                                   The following
shall constitute Events of Default by Friday’s: (i) failure to comply with or
perform its obligations and agreements herein, or (ii) Friday’s (a) is
adjudicated, or is, bankrupt or insolvent, (b) makes an assignment for the
benefit of creditors, or (c) seeks protection from creditors by petition in
bankruptcy or otherwise or there is filed against Friday’s a similar petition
which is not dismissed within thirty (30) days.

 

B.                                     Upon the occurrence of a Material Event
of Default by Friday’s, Developer may, upon notice to Friday’s, terminate this
Agreement and all rights granted hereunder without waiving any (i) claim for
damages suffered by Developer; or (ii) other rights, remedies or claims.  Any
termination of this Agreement by Developer other than as provided in this
Section 10.02 shall be deemed a termination by Developer without cause.

 

C.                                     Developer shall not exercise any remedies
available hereunder with respect to any Events of Default unless such Events of
Default remain uncured after (i) notice from Developer thereof and (ii) the
expiration of thirty (30) days following such notice.

 

D.                                    If any Events of Default cannot reasonably
be cured within thirty (30) days, Friday’s shall provide Developer notice
thereof (together with Friday’s best estimate of the time period required to
complete such cure) and immediately undertake efforts to cure such default
within the cure period, and continue such efforts with diligence to completion. 
In no event, however, shall such cure period be extended without the prior
written consent of Developer.

 

10.03                     Subject to the provisions of Section 10.06, all rights
and remedies of either party shall be cumulative, and not exclusive, of any
other right or remedy described herein or available at law or in equity.  The
expiration or termination of this Agreement shall not release any party from any
liability or obligation then accrued or any liability or obligation continuing
beyond, or arising from, such expiration or termination.  Nothing in this
Agreement shall impair either party’s right to obtain injunctive or other
equitable relief.

 

10.04                     The failure of any party to exercise any right or
remedy or to enforce any obligation, covenant or agreement herein shall not
constitute a waiver by, or estoppel of, that party’s right to any of the
remedies described herein including, without limitation, to enforce strict
compliance with any such obligation, covenant or agreement. No custom or
practice shall modify or amend this Agreement.  The waiver of, or failure or
inability of any party to enforce, any right or remedy shall not impair that
party’s rights or remedies with respect to subsequent Events of Default of the
same, similar or different nature.  The delay, forbearance or failure of any
party to exercise any right or remedy in connection with any Event of Default or
default by any other developers shall not affect, impair or constitute a waiver
of such party’s rights or remedies herein.  Acceptance of any Payment shall not
waive any Event of Default.

 

10.05                     Developer and each Principal shall, jointly and
severally, pay all costs and expenses (including reasonable fees of attorneys
and other engaged professionals) incurred by Friday’s in successfully enforcing,
or obtaining any remedy arising from the breach of this Agreement.  The
existence of any claims, demands or actions which Developer or any Principal may
have against Friday’s, whether arising from this Agreement or otherwise, shall
not constitute a defense to Friday’s enforcement of Developer’s or any
Principal’s representations, warranties, covenants, obligations or agreements
herein.

 

10.06                 IN THE EVENT OF A DISPUTE BETWEEN THEM WHICH IS NOT
SUBJECT TO, NOR ARISES UNDER, SECTION 12, FRIDAY’S, DEVELOPER AND PRINCIPALS

 

18

--------------------------------------------------------------------------------


 

HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO OR CLAIM FOR
ANY PUNITIVE, EXEMPLARY, INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES
(INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS, BUT SPECIFICALLY EXCLUDING,
HOWEVER, DAMAGES TO THE REPUTATION AND GOODWILL ASSOCIATED WITH AND/OR
SYMBOLIZED BY THE PROPRIETARY MARKS) AGAINST THE OTHER ARISING OUT OF ANY CAUSE
WHATSOEVER (WHETHER SUCH CAUSE BE BASED IN CONTRACT, NEGLIGENCE, STRICT
LIABILITY, OTHER TORT OR OTHERWISE) AND AGREE THAT EACH SHALL BE LIMITED TO THE
RECOVERY OF ANY ACTUAL DAMAGES SUSTAINED BY IT.  IF ANY OTHER TERM OF THIS
AGREEMENT IS FOUND OR DETERMINED TO BE UNCONSCIONABLE OR UNENFORCEABLE FOR ANY
REASON, THE FOREGOING PROVISION SHALL CONTINUE IN FULL FORCE AND EFFECT.

 


11.                               INSURANCE


 

A.                                   Developer shall obtain within thirty (30)
days from the date hereof and maintain throughout the Term, such insurance
coverage (including, without limitation, auto liability coverage and workers
compensation insurance) as may be (i) required by law; or (ii) reasonably
designed to protect Developer from the risks inherent in the development
activities to be engaged in by Developer pursuant to this Agreement.  Friday’s
shall have the right to reasonably consent to the types and amounts of coverage
and the issuing companies.  Such insurance shall:

 

(1)                                  name the Friday’s Indemnitees as additional
insured parties and provide that coverage applies separately to each insured and
additional insured party against whom a claim is brought as though a separate
policy had been issued to each Friday’s Indemnitee;

 

(2)                                  contain no provision which limits or
reduces coverage in the event of a claim by any one (1) or more of the insured
or additional insured parties;

 

(3)                                  provide that policy limits shall not be
reduced, coverage restricted, canceled, allowed to lapse or otherwise altered or
such policy(ies) amended without Friday’s consent, but in no event upon less
than thirty (30) days prior written notice to Friday’s;

 

(4)                                  be obtained from reputable insurance
companies with an A.M. Best Rating of “A” and an A.M. Best Class Rating of XIV
(or comparable ratings from a reputable insurance rating service, in the event
such A.M. Best ratings are discontinued or materially altered), authorized to do
business in the jurisdiction in which the Restaurant is located; and

 

(5)                                  be in an amount and form satisfactory to
Friday’s; but in no event in amounts less than the following:

 

(a)                                  auto liability insurance, including
coverage of owned, non-owned and hired vehicles, with a combination of primary
and excess limits of not less than Five Hundred Thousand Dollars ($500,000.00)
for bodily injury for each person, One Million Dollars ($1,000,000.00) for
bodily injury for each occurrence and Two Hundred Fifty Thousand Dollars
($250,000.00) for each occurrence of property damage;

 

(b)                                 employer’s liability insurance with a limit
of not less than Five Hundred Thousand Dollars ($500,000.00); and

 

19

--------------------------------------------------------------------------------


 

(c)                                  workers compensation insurance in such
amount as may be required by applicable statute or rule.

 

B.                                     Such insurance may provide for reasonable
deductible amounts with Friday’s consent.

 

C.                                     A certificate of insurance shall be
submitted for Friday’s consent within ten (10) days following commencement of
such coverage, and additional certificates of insurance shall be submitted to
Friday’s thereafter, evidencing uninterrupted coverage.  Developer shall deliver
a complete copy of such policy(ies) within ten (10) days of request.

 

D.                                    In the event of a claim of any one or more
of the Friday’s Indemnitees against Developer, Developer shall, on request of
Friday’s, assign to Friday’s any and all rights which Developer then has or
thereafter may have with respect to such claim against the insurer(s) providing
the coverage described in this Section.

 

E.                                      Developer’s obligation to obtain and
maintain insurance or to indemnify any Friday’s Indemnitee shall not be limited
by reason of any insurance which may be maintained by any Friday’s Indemnitee,
nor shall such insurance relieve Developer of any liability under this
Agreement.  Developer’s insurance shall be primary to any policies maintained by
any Friday’s Indemnitee.

 

F.                                      If Developer fails to obtain or maintain
the insurance required by this Agreement, as such requirements may be revised
from time to time, Friday’s may acquire such insurance, and the cost thereof,
together with a reasonable fee for Friday’s expenses in so acting and interest
at eighteen percent (18%) per annum from the date acquired, shall be payable by
Developer upon notice.

 


12.                               INDEMNIFICATION


 

A.                                   Developer and each Principal will, at all
times, indemnify and hold harmless, to the fullest extent permitted by law,
Friday’s Indemnitees from all “losses and expenses” (as defined below) incurred
in connection with any action, suit, proceeding, claim, demand, investigation or
inquiry (formal or informal), or any settlement thereof (whether or not a formal
proceeding or action has been instituted) which arises out of or is based upon
any of the following:

 

(1)                                  The infringement, alleged infringement, or
any other violation or alleged violation by Developer or any Principal of any
patent, mark or copyright or other proprietary right owned or controlled by
third parties.

 

(2)                                  The violation, breach or asserted violation
or breach by Developer or any Principal of any contract, federal, state or local
law, regulation, ruling, standard or directive or any industry standard.

 

(3)                                  Libel, slander or any other form of
defamation of Friday’s or the System, by Developer or any Principal.

 

(4)                                  The violation or breach by Developer or any
Principal of any warranty, representation, agreement or obligation in this
Agreement.

 

(5)                                  Acts, errors or omissions of Developer or
any of its agents, servants, employees,

 

20

--------------------------------------------------------------------------------


 

contractors, partners, affiliates or representatives.

 

B.                                     Developer and each Principal agree to
give Friday’s immediate notice of any such action, suit, proceeding, claim,
demand, inquiry or investigation.

 

C.                                     Friday’s shall at all times have the
absolute right to retain counsel of its own choosing in connection with any
action, suit, proceeding, claim, demand, inquiry or investigation.  Friday’s
shall at all times have the absolute right to investigate any action, suit
proceeding, claim or demand itself.

 

D.                                    Developer and each Principal shall
indemnify Friday’s Indemnitees for attorneys’ fees, expenses, and costs incurred
in connection with the exercise of Friday’s rights under Section 12.  This
provision shall not be construed so as to limit or in any way affect Developer’s
indemnity obligations pursuant to the other provisions of Section 12.

 

E.                                      In the event that Friday’s exercise of
its rights under Section 12 actually results in Developer’s insurer with respect
to insurance required to be maintained by Developer pursuant to Section 11
(hereinafter, the “Insurer”) refusing to pay on a third party claim, all causes
of action and legal remedies which Developer might have against the Insurer
shall be automatically assigned to Friday’s without the need for any further
action on Friday’s or Developer’s part.  For the purposes of Section 12,
“actually results” means that, but for Friday’s exercise of its rights under
Section 12, the Insurer would not have refused to pay on said third-party claim.

 

F.                                      In the event that Friday’s exercise of
its rights under Section 12 actually results in the Insurer refusing to pay on a
third-party claim, Developer shall not be required to indemnify Friday’s for the
latter’s attorneys’ fees, expenses and costs incurred in connection with that
claim.

 

G.                                     In the event that the Insurer
subsequently reverses its previous decision to not pay a claim, by in fact
paying that claim, Developer shall be required to indemnify Friday’s for the
latter’s attorneys’ fees, expenses and costs incurred in connection with that
claim, just as if the Insurer had never denied the claim.

 

H.                                    In the event that Developer encourages,
requests, or suggests that the Insurer deny a claim, Developer shall indemnify
Friday’s for its attorneys’ fees, expenses and costs in connection with that
claim.

 

I.                                         Subject to the provisions of
Section 12.B. above, in order to protect persons or property, or its reputation
or goodwill, or the reputation or goodwill of others, Friday’s may, at any time
and without notice, as it, in its judgment deems appropriate, consent or agree
to settlements or take such other remedial or corrective action as it deems
expedient with respect to the action, suit, proceeding, claim, demand, inquiry
or investigation if, in Friday’s sole judgment, there are reasonable grounds to
believe that:

 

(1)                                  any of the acts or circumstances enumerated
in Section 12.A. above have occurred; or

 

(2)                                  any act, error, or omission of Developer or
any Principal may result directly or indirectly in damage, injury or harm to any
person or any property.

 

J.                                        In addition to their indemnity
obligations under Section 12.D., Developer and each Principal shall indemnify
Friday’s for any and all losses, compensatory damages, exemplary or punitive

 

21

--------------------------------------------------------------------------------


 

damages, fines, charges, costs, expenses, lost profits, settlement amounts,
judgments, compensation for damages to Friday’s reputation and goodwill, costs
of or resulting from delays, financing, costs of advertising material and media
time/space, and costs of changing, substituting or replacing the same, and any
and all expenses of recall, refunds, compensation, public notices and other such
amounts incurred in connection with the matters described, which result from any
of the items set forth in Section 12.

 

K.                                    Friday’s does not assume any liability
whatsoever for acts, errors, or omissions of those with whom Developer or any
Principal may contract, regardless of the purpose.  Developer and each Principal
shall hold harmless and indemnify Friday’s for all losses and expenses which may
arise out of any acts, errors or omissions of these third parties.

 

L.                                      Under no circumstances shall Friday’s be
required or obligated to seek recovery from third parties or otherwise mitigate
its losses in order to maintain a claim against Developer or any Principal. 
Developer and each Principal agree that the failure to pursue such recovery or
mitigate loss will in no way reduce the amounts recoverable by Friday’s from
Developer or any Principal.

 

M.                                 Notwithstanding anything to the contrary
contained in this Agreement, Developer is not required to indemnify Friday’s
with regard to any infringement, alleged infringement or other violation or
alleged violation by Developer or any Principal of any patent, mark, or
copyright or other proprietary right owned or controlled by a third party,
arising in connection with the use of the Proprietary Marks and System
franchised to Developer when used in the manner authorized and required by
Friday’s pursuant to this Agreement.  In the event Developer is involved in such
an action, Friday’s agrees to indemnify Developer Indemnitees in connection with
the defense thereof, and to indemnify and hold Developer Indemnitees harmless
from any and all losses, damages, claims, liabilities, expenses, including
attorney’s fees (prior to litigation, during litigation, and on appeal) and all
costs (whether taxed or not taxed) in connection with proceedings regarding the
same.  Developer shall give notice to Friday’s of any such claim no later than
fifteen (15) days after Developer becomes aware of same or is given notice
thereof.  This indemnity shall be inoperative to the extent that failure to have
timely provided such notice to Friday’s materially impairs Friday’s ability to
defend any such claim, in whole or in part, or to minimize the costs of this
indemnity.  Developer shall not be required to defend Friday’s with regard to
Developer’s utilization pursuant to this Agreement of the Proprietary Marks and
System provided such utilization is in strict compliance with that authorized
and required by Friday’s pursuant to this Agreement.

 


13.                               NOTICES


 

All notices required or desired to be given hereunder shall be in writing and
shall be sent by personal delivery, expedited delivery service, facsimile or
certified mail, return receipt requested to the following addresses (or such
other addresses as designated pursuant to this Section 13):

 

if to Friday’s:

 

TGI Friday’s Inc.

 

 

Attention: General Counsel

 

 

4201 Marsh Lane

 

 

Carrollton, Texas 75007

 

 

Facsimile No.: (972) 662-5636

 

 

 

if to Developer or any Principal:

 

Cornerstone Productions, Inc.

 

 

Attention: Bill Shrader

 

 

5050 North 40th Street

 

22

--------------------------------------------------------------------------------


 

 

 

Suite 200

 

 

Phoenix, Arizona 85018

 

 

Facsimile No.: (602) 852-0001

 

Notices posted by personal delivery, expedited service or given by facsimile
shall be deemed given the next business day after transmission.  Notices posted
by certified mail shall be deemed received three (3) Business Days after the
date of posting.  Any change in the foregoing addresses shall be effected by
giving fifteen (15) days written notice of such change to the other party.

 


14.                               FORCE MAJEURE


 

No party shall be liable for any inability to perform resulting from acts of God
or other causes (other than financial inability or insolvency) beyond their
reasonable control; provided, however, that nothing herein shall excuse or
permit any delay or failure (i) to remit any Payment on the date due; or (ii)
for more than one-hundred eighty (180) days.  The party whose performance is
affected by an event of force majeure shall, within three (3) days of the
occurrence of such event, give notice thereof to the other party setting forth
the nature thereof and an estimate of its duration.

 


15.                               SEVERABILITY


 

A.                                   Should any term, covenant or provision
hereof, or the application thereof, be determined by a valid, final,
non-appealable order to be invalid or unenforceable, the remaining terms,
covenants or provisions hereof shall continue in full force and effect without
regard to the invalid or unenforceable provision.  In such event, such term,
covenant or provision shall be deemed modified to impose the maximum duty
permitted by law and such term, covenant or provision shall be valid and
enforceable in such modified form as if separately stated in and made a part of
this Agreement.  Notwithstanding the foregoing, if any term hereof is so
determined to be invalid or unenforceable and such determination adversely
affects, in Friday’s reasonable judgment, Friday’s ability to realize the
principal purpose of the Agreement or preserve its or TGIFM’s rights in, or the
goodwill underlying, the Proprietary Marks, the System, or the Confidential
Information, Friday’s may terminate this Agreement upon notice to Developer.

 

B.                                     Captions in this Agreement are for
convenience only and shall not affect the meaning or construction of any
provision hereof.

 


16.                               INDEPENDENT CONTRACTOR


 

A.                                   Developer is an independent contractor. 
Friday’s does not operate the Developer’s business.  Nothing herein shall create
the relationship of principal and agent, legal representative, joint ventures,
partners, employee and employer or master and servant between the parties.  No
fiduciary duty is owed by, or exists between, the parties.

 

B.                                     Nothing herein authorizes Developer or
any Principal to make any contract, agreement, warranty or representation or to
incur any debt or obligation in Friday’s name.

 


17.                               DUE DILIGENCE AND ASSUMPTION OF RISK


 

A.                                   Developer and each Principal (i) have
conducted such due diligence and investigation as each desires; (ii) recognize
that the business venture described herein involves risks; and (iii)

 

23

--------------------------------------------------------------------------------


 

acknowledge that the success of such business venture is dependent upon the
abilities of Developer and Principals.  FRIDAY’S EXPRESSLY DISCLAIMS THE MAKING
OF, AND DEVELOPER AND EACH PRINCIPAL ACKNOWLEDGE THAT THEY HAVE NOT RECEIVED OR
RELIED UPON, ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE
POTENTIAL PERFORMANCE OR VIABILITY OF THE BUSINESS VENTURE CONTEMPLATED BY THIS
AGREEMENT.

 

B.                                     Developer and each Principal have
received, read and understand this Agreement, the documents referred to herein
and the Exhibits and Schedules hereto. Developer and each Principal have had
ample time and opportunity to consult with their advisors concerning the
potential benefits and risks of entering into this Agreement.

 


18.                               MISCELLANEOUS


 

A.                                   Time is of the essence to this Agreement.

 

B.                                     There are no third party beneficiaries to
this Agreement except for the remedy provided for breach of Developer’s or any
Principal’s covenant contained in Section 7.C.(3)(a), the provision for
liquidated damages contained in Section 10.01.C.(3), and the rights and remedies
provided for in Exhibit B.

 

C.                                     This Agreement may be executed in any
number of counterparts each of which when so executed shall be an original, but
all of which together shall constitute one (1) and the same instrument.

 

D.                                    All references herein to the masculine,
neuter or singular shall be construed to include the masculine, feminine, neuter
or plural, unless otherwise suggested by the text.

 

E.                                      This Agreement will become effective
only upon execution hereof by the President or a vice president of Friday’s.

 

F.                                      This Agreement is not a franchise
agreement and does not grant Developer or any Principal any rights in or to the
(i) System (except as expressly provided herein); or (ii) Proprietary Marks.

 

G.                                     Developer shall not use the words
“Friday’s®”, “T.G.I. Friday’s®”, “TGIF®” or “The American Bistro®”, or any part
thereof, as part of its corporate or other name.

 

H.                                    Developer and each Principal acknowledge
that each has received a complete copy of this Agreement, the documents referred
to herein and the Exhibits and Addenda hereto at least five (5) business days
prior to the date on which this Agreement was executed.  Developer and each
Principal further acknowledge that each has received the disclosure document
required by the Trade Regulation Rule of the Federal Trade Commission entitled
“Disclosure Requirements and Prohibitions Concerning Franchising and Business
Opportunity Ventures” at least ten (10) business days prior to the date on which
this Agreement was executed.

 


19.                               CHOICE OF LAW; JURISDICTION; VENUE


 

A.                                    DEVELOPER AND EACH PRINCIPAL ACKNOWLEDGE
THAT FRIDAY’S MAY GRANT DEVELOPMENT RIGHTS THROUGHOUT THE UNITED STATES ON TERMS

 

24

--------------------------------------------------------------------------------


 

AND CONDITIONS SIMILAR IN CERTAIN MATERIAL RESPECTS TO THOSE SET FORTH IN THIS
AGREEMENT, AND THAT IT IS OF MUTUAL BENEFIT TO DEVELOPER AND EACH PRINCIPAL AND
TO FRIDAY’S THAT THESE TERMS AND CONDITIONS BE UNIFORMLY INTERPRETED. 
THEREFORE, THE PARTIES AGREE THAT TO THE EXTENT THE LAW OF THE STATE OF TEXAS IS
HELD ENFORCEABLE, TEXAS LAW SHALL APPLY TO THE INTERPRETATION AND CONSTRUCTION
OF THIS AGREEMENT (EXCEPT FOR TEXAS CHOICE OF LAW RULES) AND SHALL GOVERN ALL
QUESTIONS WHICH ARISE WITH REFERENCE HERETO.

 

B.                                    THE PARTIES ACKNOWLEDGE THAT THIS
AGREEMENT SHALL BE PERFORMED IN SUBSTANTIAL PART IN DALLAS COUNTY, TEXAS.  THE
PARTIES THEREFORE AGREE THAT ANY CLAIM, CONTROVERSY OR DISPUTE ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE PERFORMANCE THEREOF WHICH CANNOT BE AMICABLY
SETTLED, EXCEPT AS OTHERWISE PROVIDED HEREIN, SHALL BE RESOLVED BY A PROCEEDING
IN A COURT IN DALLAS COUNTY, TEXAS, AND DEVELOPER AND PRINCIPALS EACH
IRREVOCABLY ACCEPT AND SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF
TEXAS AND THE FEDERAL COURTS LOCATED IN DALLAS COUNTY, TEXAS FOR SUCH CLAIMS,
CONTROVERSIES OR DISPUTES; PROVIDED, HOWEVER, WITH RESPECT TO ANY ACTION WHICH
INCLUDES INJUNCTIVE RELIEF, OR ANY ACTION FOR THE RECOVERY OF ANY PROPERTY, REAL
OR PERSONAL, FRIDAY’S MAY BRING SUCH ACTION IN ANY STATE WHICH HAS JURISDICTION.

 


20.                               ENTIRE AGREEMENT


 

This Agreement and the Exhibits, Addenda and Schedules hereto constitute the
entire agreement between Friday’s, Developer and the Principals concerning the
subject matter hereof.  All prior agreements, discussions, representations,
warranties and covenants are merged herein.  THERE ARE NO WARRANTIES,
REPRESENTATIONS, COVENANTS OR AGREEMENTS, EXPRESS OR IMPLIED, BETWEEN THE
PARTIES CONCERNING THE SUBJECT MATTER HEREOF, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, EXCEPT THOSE EXPRESSLY SET
FORTH IN THIS AGREEMENT.  EXCEPT THOSE PERMITTED TO BE MADE UNILATERALLY BY
FRIDAY’S HEREUNDER, NO AMENDMENT, CHANGE OR VARIANCE FROM THIS AGREEMENT SHALL
BE BINDING ON EITHER PARTY UNLESS MUTUALLY AGREED TO BY FRIDAY’S AND DEVELOPER
AND EXECUTED IN WRITING.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year first above written.

 

TGI FRIDAY’S INC.

CORNERSTONE PRODUCTIONS, INC.

By:

/s/ Leslie Sharman

 

By:

/s/ William G. Shrader

 

Name:

Leslie Sharman

 

Name:

William G. Shrader

 

Title:

Sr. Vice President-General Counsel

 

Title:

President-CEO

 

Date:

March 15, 2004

 

Date:

March 11, 2004

 

 

25

--------------------------------------------------------------------------------


 

Each Principal acknowledges, covenants and represents as follows:

 

(1)                                  each has read the terms and conditions of
this Agreement;

 

(2)                                  each is a “Principal” as described in this
Agreement;

 

(3)                                  each is the owner of and has the right to
vote the percent of the Securities of Developer indicated next to the signature
below of each Principal;

 

(4)                                  each makes all of the representations,
warranties, covenants and agreements of the Developer (including liability to
make Payments) and a Principal set forth in this Agreement (including, without
limitation, the covenants and agreements concerning Transfer, non-compete and
maintenance of Confidential Information) and is obligated to perform thereunder;

 

(5)                                  each individually, jointly and severally,
irrevocably and unconditionally guarantees that all of Developer’s obligations
under the terms and conditions of this Agreement will be timely paid and
performed;

 

(6)                                  each acknowledges that Friday’s may,
without notice to Principals, waive, renew, extend, modify, amend or release any
indebtedness or obligation of Developer, or settle, adjust, or compromise any
claims against Developer;

 

(7)                                  each waives all demands and notices of
every kind with respect to this guaranty including, without limitation, notice
of presentment, demand for payment or performance by Developer, any default by
Developer or any guarantor, and any release of any guarantor or other security
for this Agreement or the obligations of Developer.  Friday’s may pursue its
rights against Developer’s Principals without first exhausting its remedies
against Developer and without joining any other guarantor hereto, and no delay
on the part of Friday’s in the exercise of any right or remedy shall operate as
a waiver of such right or remedy;

 

(8)                                  each has derived and expects to derive
financial or other benefit, directly or indirectly, from this Agreement and the
transaction described herein;

 

(9)                                  each acknowledges that its execution of
this Agreement, and its undertakings and agreements herein, has induced Friday’s
to enter into the transactions described in, and to execute, this Agreement;

 

(10)                            each consents to and shall be bound by any
amendment of this Agreement made by Friday’s and Developer pursuant to the terms
hereof; and

 

(11)                            each has executed, concurrent herewith, the
Guaranty Agreement on Exhibit B.

 

 

 

Securities

 

PRINCIPAL

 

Voting %

 

 

 

100

%

 

MAIN STREET AND MAIN INCORPORATED

 

By:

/s/ William G. Shrader

 

 

Name:

William G. Shrader

 

 

Title:

President-CEO

 

 

 

26

--------------------------------------------------------------------------------


 

ADDENDUM A TO DEVELOPMENT AGREEMENT

 

COVENANT AND AGREEMENT FOR CONFIDENTIALITY

 

This agreement (“Agreement”) is made by Main Street and Main Incorporated, a
corporation organized under the laws of the state of Delaware (“Principal”), and
TGI Friday’s Inc., a corporation organized under the laws of the state of New
York (“Friday’s”), in connection with that certain Development Agreement dated
                        , 2004 (the “Development Agreement”), by and between
Friday’s and Cornerstone Productions, Inc. (“Developer”).

 

WHEREAS, Friday’s and Developer have entered into the Development Agreement; and

 

WHEREAS, the Confidential Information provides economic advantages to Friday’s
and is not generally known to, and not legally available to, third parties; and

 

WHEREAS, Friday’s has taken and intends to take all steps necessary to maintain
the confidentiality of the Confidential Information; and

 

WHEREAS, Principal will receive, and desires to receive, the Confidential
Information in his capacity as a Principal of Developer; and

 

WHEREAS, this Agreement is executed and delivered pursuant to Section 6.C. of
the Development Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, Principal and Friday’s agree as follows:

 

1.                                       Capitalized terms used herein and not
otherwise defined shall have the meanings attributed to them in the Development
Agreement.

 

2.                                       Friday’s shall disclose to Principal
some or all of the Confidential Information which may be utilized by Principal
solely (a) in his capacity as a Principal of Developer and (b) in connection
with Developer’s performance of its duties and obligations pursuant to the
Development Agreement.  No other use or disclosure of any of the Confidential
Information shall be made by Principal.  Principal acknowledges and agrees that
Friday’s or TGIFM is the exclusive owner of the Confidential Information, the
System and the Proprietary Marks.  Principal shall not, directly or indirectly,
contest or impair Friday’s or TGIFM’s ownership of, or interest in, the
Confidential Information, the System or the Proprietary Marks.

 

3.                                       Principal shall receive the
Confidential Information in strict confidence.  The Confidential Information may
be utilized by Principal only (a) so long as Principal remains a Principal of
Developer and (b) during the Term.  The Confidential Information shall not be
used in any manner that is adverse or detrimental to, or competitive with,
Friday’s, TGIFM or Developer.  Except as permitted pursuant to the Development
Agreement or this Agreement, the Confidential Information shall not, without the
prior written consent of Friday’s, be (i) copied, (ii) compiled (in total or in
part) with other information, or (iii) disclosed to any third party.

 

4.                                       Principal shall not communicate,
disclose or use the Confidential Information, or any part thereof, except as (a)
permitted herein or (b) required by law.  The Confidential Information may be

 

1

--------------------------------------------------------------------------------


 

disclosed to Principal’s agents, consultants, contractors and employees who need
to know the Confidential Information for the sole purpose of providing services
to Principal in his capacity as a Principal of Developer.  Prior to such
disclosure of any Confidential Information, each of such agents, consultants,
contractors and employees shall (a) be advised by Principal of the confidential
and proprietary nature of the Confidential Information and (b) agree to be bound
by the terms and conditions of this Agreement.  Notwithstanding such agreement,
Principal shall indemnify the Friday’s Indemnitees from and against any damages,
costs (including reasonable fees of attorneys and other engaged professionals)
and expenses resulting from any disclosure or use of the Confidential
Information, or any part thereof, by such agents, representatives or employees
contrary to the terms hereof.

 

5.                                       In the event Principal or Principal’s
agents, representatives, or employees receive notice of any request, demand or
order to transfer or disclose all or any portion of the Confidential
Information, Principal shall immediately notify Friday’s thereof, and shall
fully cooperate with and assist Friday’s in prohibiting or denying any such
transfer or disclosure.  Should such transfer or disclosure be required by a
valid, final, non-appealable court order, Principal shall fully cooperate with
and assist Friday’s in protecting the confidentiality of the Confidential
Information to the maximum extent permitted by law.

 

6.                                       Immediately upon Friday’s request or
upon any termination or expiration of the Term, Principal shall return the
Confidential Information including, without limitation, that portion of the
Confidential Information which consists of analyses, compilations, studies or
other documents containing or referring to any part of the Confidential
Information, prepared by Principal, its agents, representatives or employees,
and any copies thereof.

 

7.                                       Each of the representations,
warranties, covenants, acknowledgments and agreements of Principal, and the
rights and remedies of Friday’s in connection therewith, contained in the
Development Agreement including, without limitation, those contained in Sections
6, 7.C.(3), 8.B, 8.C, 8.E and 10 of the Development Agreement, are incorporated
in this Agreement by reference as if fully set forth.  In connection with
Friday’s enforcement of such rights and remedies (or other rights and remedies
of Friday’s under this Agreement), any court of competent jurisdiction selected
by Friday’s shall have personal jurisdiction over Principal, to which
jurisdiction Principal irrevocably consents.  The parties agree that to the
extent the law of the State of Texas is held enforceable, Texas law shall apply
to the interpretation and construction of this Agreement (except for Texas
choice of law rules) and shall govern all questions which arise with reference
hereto.

 

8.                                       Friday’s may, in addition to pursuing
any other remedies, specifically enforce such obligations, covenants and
agreements or obtain injunctive or other equitable relief in connection with the
violation or anticipated violation of such obligations, covenants and agreements
without the necessity of showing (i) actual or threatened harm; (ii) the
inadequacy of damages as a remedy; or (iii) likelihood of success on the merits,
and without being required to furnish bond or other security.  Nothing in this
Agreement shall impair Friday’s right to obtain equitable relief.

 

9.                                       Should any term, covenant or provision
hereof, or the application thereof, be determined by a valid, final,
non-appealable order to be invalid or unenforceable, the remaining terms,
covenants or provisions hereof shall continue in full force and effect without
regard to the invalid or unenforceable provision.  In such event such term,
covenant or provision shall be deemed modified to impose the maximum duty
permitted by law and such term, covenant or provision shall be valid and
enforceable in such modified form as if separately stated in and made a part of
this Agreement.

 

10.                                 Any of Principal’s agreements, obligations
or covenants which contemplate performance thereof after the termination or
expiration of this Agreement shall survive such termination or expiration.

 

2

--------------------------------------------------------------------------------


 

11.                                 Principal acknowledges and warrants that he
has derived and expects to derive financial or other advantage and benefit,
directly or indirectly, from the Development Agreement, this Agreement and/or
the provision of the Confidential Information to Developer and/or Principal.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties on the dates
indicated below.

 

TGI FRIDAY’S INC.

MAIN STREET AND MAIN INCORPORATED

 

 

By:

/s/ Leslie Sharman

 

 

/s/ William G. Shrader

 

Name:

Leslie Sharman

 

Name:

William G. Shrader

 

Title:

Sr. Vice President-General Counsel

 

Date:

March 11, 2004

 

Date:

March 15, 2004

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

ADDENDUM B TO DEVELOPMENT AGREEMENT

 

COVENANT AND AGREEMENT FOR CONFIDENTIALITY

 

This agreement (“Agreement”) is made by [Employee’s Name], an individual
residing in the state of                 (“Employee”), Cornerstone Productions,
Inc., a corporation organized under the laws of the State of Delaware
(“Developer”), in connection with that certain Development Agreement dated
                , 2004 (the “Development Agreement”), by and between TGI
Friday’s Inc. (“Friday’s”) and Developer.

 

WHEREAS, Friday’s and Developer have entered into the Development Agreement; and

 

WHEREAS, the Confidential Information provides economic advantages to Friday’s,
and is not generally known to, and is not legally available to, third parties;
and

 

WHEREAS, Friday’s has taken and intends to take all steps necessary to maintain
the confidentiality of the Confidential Information; and

 

WHEREAS, it will be necessary for certain employees of Developer to have access
to and to use some or all of the Confidential Information in connection with the
performance of their job functions related to the development, construction and
operation of Restaurants under the System; and

 

WHEREAS, Employee is the [insert title] of Developer; and

 

WHEREAS, Employee needs to receive, and desires to receive and use, the
Confidential Information in the course of his employment by Developer in order
to effectively perform his job function; and

 

WHEREAS, the Agreement is executed and delivered pursuant to Section 6.C. of the
Development Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, Employee and Developer agree as follows:

 

1.                                       Capitalized terms used herein and not
otherwise defined shall have the meanings attributed to them on Annex A hereto.

 

2.                                       Developer or Friday’s, acting on behalf
of Developer, shall disclose to Employee some or all of the Confidential
Information which may be utilized by Employee solely (a) in his capacity as the
[title] of Developer and (b) in connection with Employee’s performance of his
job functions.  No other use or disclosure of any of the Confidential
Information shall be made by Employee.  Employee acknowledges and agrees that
Friday’s or TGIFM is the exclusive owner of the Confidential Information, the
System and the Proprietary Marks.  Employee shall not, directly or indirectly,
contest of impair Friday’s or TGIFM’s ownership of, or interest in, the
Confidential Information, the System or the Proprietary Marks.

 

3.                                       Employee shall receive the Confidential
Information in strict confidence.  The Confidential Information may be utilized
by Employee only (a) so long as Employee is employed by Developer and (b) during
the Term.  The Confidential Information shall not be used in any manner that is
adverse or detrimental to, or competitive with, Friday’s, TGIFM or Developer. 
Except as permitted

 

1

--------------------------------------------------------------------------------


 

pursuant to this Agreement, the Confidential Information shall not, without the
prior written consent of Friday’s, be (i) copied, (ii) compiled (in total or in
part) with other information, or (iii) disclosed to any third party.

 

4.                                       Employee shall not communicate,
disclose or use the Confidential Information, or any part thereof, except as (a)
permitted herein or (b) required by law.  The Confidential Information may be
disclosed to fellow employees as necessary to train or assist such other
employees of Developer in the performance of their job functions with respect to
the development, construction or operation of a Restaurant.  Prior to such
disclosure of any Confidential Information, each such employee shall (i) be
advised by Employee of the confidential and proprietary nature of the
Confidential Information and (ii) agree to be bound by the terms and conditions
of this Agreement.

 

5.                                       In the event Employee receives notice
of any request, demand, or order to transfer or disclose all or any portion of
the Confidential Information, Employee shall immediately notify Developer
thereof, and shall fully cooperate with and assist Friday’s in prohibiting or
denying any such transfer or disclosure.  Should such transfer or disclosure be
required by a valid, final, non-appealable court order, Employee shall fully
cooperate with and assist Friday’s in protecting the confidentiality of the
Confidential Information to the maximum extent permitted by law.

 

6.                                       Immediately upon Friday’s request, upon
Employee’s termination of employment with Developer, or upon the conclusion of
the use for which any Confidential Information was furnished, Employee shall
return the Confidential Information including, without limitation, that portion
of the Confidential Information which consists of analyses, compilations,
studies or other documents containing or referring to any part of the
Confidential Information, and any copies thereof, to Developer or Friday’s.

 

7.                                       In order to protect the goodwill and
unique qualities of the System and the confidentiality and value of the
Confidential Information, and in consideration of the disclosure to Employee of
the Confidential Information, Employee covenants that, during the period of his
employment by Developer and for a period of one (1) year following termination
of such employment, Employee shall not, directly or indirectly:

 

A.                                   employ or seek to employ any person (or
induce such person to leave his or her employment) who is, or has within one (1)
year been, employed (i) by Friday’s or Developer, (ii) by any developer or
franchisee of Friday’s, or (iii) in any other concept or system owned, operated
or franchised by an Affiliate, as a director, officer or in any managerial
capacity;

 

B.                                     own, maintain, operate or have any
interest in any Competing Business;

 

C.                                     own, maintain, operate or have any
interest in any Competing Business which business is, or is intended to be,
located in the Territory; or

 

D.                                    own, maintain, operate or have any
interest in any Competing Business which business is, or is intended to be,
located within a radius of three (3) miles of any restaurant which is a part of
any concept or system owned, operated or franchised by Friday’s or any
Affiliate.

 

8.                                       In connection with the enforcement of
rights and remedies under this Agreement, any court of competent jurisdiction
selected by Developer or Friday’s shall have personal jurisdiction over
Employee, to which jurisdiction Employee irrevocably consents.  THE PARTIES
AGREE THAT TO THE EXTENT THE LAW OF THE STATE OF TEXAS IS HELD ENFORCEABLE,
TEXAS

 

2

--------------------------------------------------------------------------------


 

LAW SHALL APPLY TO THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT (EXCEPT
FOR TEXAS CHOICE OF LAW RULES) AND SHALL GOVERN ALL QUESTIONS WHICH ARISE WITH
REFERENCE HERETO.

 

9.                                       A.                                  
Employee acknowledges and agrees that (i) Friday’s is a third party beneficiary
to this Agreement and (ii) Friday’s exercise of the rights and remedies set
forth herein is reasonable.

 

B.                                     Developer or Friday’s may, in addition to
pursuing any other remedies, specifically enforce such obligations and covenants
or obtain injunctive or other equitable relief in connection with the violation
or anticipated violation of such obligations and covenants without the necessity
of showing (i) actual or threatened harm; (ii) the inadequacy of damages as a
remedy; or (iii) likelihood of success on the merits, and without being required
to furnish bond or other security.  Nothing in this Agreement shall impair
Developer’s or Friday’s right to obtain equitable relief.

 

C.                                     With respect to Employee’s breach of the
covenants contained in Section 7.A hereof, the affected former employer shall be
compensated by Employee for the reasonable costs and expenses incurred by such
employer in connection with training such employee.  Developer and Employee
acknowledge that such expenses are impossible to accurately quantify and agree
that, as liquidated damages and not as a penalty, an amount equal to such
employee’s annual rate of compensation in the final twelve (12) months of
employment (or an annualized rate if employed for a shorter period) by such
former employer shall be paid by Employee to the former employer at such time as
such employee commences employment.

 

10.                                 Should any term, covenant or provision
hereof, or the application thereof, be determined by a valid, final,
non-appealable order to be invalid or unenforceable, the remaining terms,
covenants or provisions hereof shall continue in full force and effect without
regard to the invalid or unenforceable provision.  In such event, such term,
covenant or provision shall be deemed modified to impose the maximum duty
permitted by law and such term, covenant or provision shall be valid and
enforceable in such modified form as if separately stated in and made a part of
this Agreement.

 

11.                                 Any of Employee’s agreements, obligations or
covenants which contemplate performance thereof after the termination or
expiration of this Agreement shall survive such termination or expiration.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties on the dates
indicated below.

 

  [Employee]

 

CORNERSTONE PRODUCTIONS, INC.

 

 

 

Name:

 

 

By:

 

 

Date:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

3

--------------------------------------------------------------------------------


 

Annex A to Covenant and Agreement for Confidentiality

 

Affiliate – Carlson Restaurants Worldwide Inc., or any subsidiary thereof or any
subsidiary of TGI Friday’s Inc.

 

Commencement Date -                               , 2004.

 

Competing Business - a restaurant or bar/restaurant business offering the same
or similar products and services as offered by restaurants in the System or
restaurants in any other concept or system owned, operated or franchised by
Friday’s or any Affiliate, including, without limitation, waiter/waitress
service, sit-down dining and bar services.

 

Confidential Information - the System, the Development Manual, the Manuals,
other manuals, the Standards, written directives and all drawings, equipment,
recipes, computer and point of sale programs (and output from such programs);
and any other information, know-how, techniques, materials and data imparted or
made available by Friday’s which is (i) designated as confidential, (ii) known
by Developer or Employee to be considered confidential by Friday’s, or (iii) by
its nature inherently or reasonably considered confidential.

 

Development Manual - Friday’s manual, as amended from time to time, describing
(generally) the procedures and parameters required for the development of T.G.I.
Friday’s® Restaurants in the United States.

 

Indemnitees - Friday’s, its directors, officers, employees, agents,
shareholders, affiliates, successors and assigns and the respective directors,
officers, employees, agents, shareholders and affiliates of each.

 

Manuals - Friday’s confidential operating manuals, as amended from time to time
by Friday’s, which contain the instructions, requirements, Standards,
specifications, methods and procedures for the operation of the Restaurants
including (i) those relating to the selection, purchase, service and sale of all
products being sold at the Restaurants, (ii) those relating to the maintenance
and repair of the Restaurants, buildings, grounds, equipment, signs, interior
and exterior decor items, fixtures and furnishings and (iii) those relating to
employee apparel and dress, accounting, bookkeeping, record retention and other
business systems, procedures and operations.

 

Proprietary Marks - certain trademarks, trade names, service marks, emblems and
indicia of origin designated by Friday’s from time to time in connection with
the operation of Restaurants pursuant to the System in the Territory, including,
without limitation, “TGI Friday’s®”, “Friday’s®” and “The American Bistro®”.

 

Restaurant(s) - a T.G.I. Friday’s® Restaurant(s) developed pursuant to the
Development Agreement.

 

Standards - the standards and specifications, as amended from time to time by
Friday’s, contained in, and being a part of, the Confidential Information
pursuant to which Developer shall develop and operate Restaurants in the
Territory.

 

System - a unique, proprietary system developed and owned by Friday’s (which may
be modified or further developed from time to time by Friday’s) for the
establishment and operation of full-service restaurants under the Proprietary
Marks, which includes, without limitation, a distinctive image consisting of
exterior and interior design, decor, color scheme and furnishings; special
recipes, menu

 

1

--------------------------------------------------------------------------------


 

items and full service bar; employee uniform standards, products, services and
specifications; procedures with respect to operations and inventory and
management control; training and assistance; and advertising and promotional
programs.

 

Term - the duration of the Development Agreement, commencing on the Commencement
Date and continuing until                       , 20    , unless sooner
terminated.

 

Territory - the geographical area described and set forth in Exhibit C.

 

TGIFM - TGI Friday’s of Minnesota Inc., a Minnesota corporation and a subsidiary
of Friday’s.

 

T.G.I. Friday’s® Restaurants - restaurants operated in accordance with the
System under the Proprietary Marks.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B TO DEVELOPMENT AGREEMENT

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (the “Guaranty”) is made as of the      day of
                        , 2004, by the undersigned (hereinafter referred to
individually and collectively as “Guarantors” whether one or more) in favor of
TGI Friday’s Inc., a New York Corporation (“Friday’s”).

 

WHEREAS, Friday’s, Cornerstone Productions, Inc., and certain other individuals
and/or entities entered into that certain Development Agreement dated
                  , 2004 (the “Development Agreement”) regarding the development
of T.G.I. Friday’s® restaurants located in certain territory stated therein (the
“Restaurant”);

 

WHEREAS, as an inducement to Friday’s to enter into the Development Agreement,
the undersigned Guarantors have agreed to make and deliver this Guaranty to
Friday’s.

 

NOW THEREFORE, FOR VALUE RECEIVED, Guarantors, jointly and severally, if more
than one, hereby acknowledge and agree as follows:

 

1.                                       Each has read the terms and conditions
of this Guaranty and of the Development Agreement.

 

2.                                       Each is a “Principal” as defined in the
Development Agreement.

 

3.                                       Each makes all of the representations,
warranties, covenants and agreements of the Developer (including liability to
make Payments) and a Principal set forth in the Development Agreement
(including, without limitation, the covenants and agreements concerning
Transfer, non-compete and maintenance of Confidential Information) and is
obligated to perform thereunder.

 

4.                                       Each acknowledges that Friday’s may,
without notice to Guarantors and without affecting the obligations of any of the
Guarantors under this Guaranty, waive, renew, extend, modify, amend or release
any indebtedness or obligation of Developer, or settle, adjust, or compromise
any claims against Developer;

 

5.                                       Each waives all demands and notices of
every kind with respect to this Guaranty including, without limitation, notice
of presentment, demand for payment or performance by Developer, notice of any
default by Developer or any Guarantor, and any release of any Guarantor or other
security for the Development Agreement or the obligations of Developer. 
Friday’s may pursue its rights against Guarantors without first exhausting its
remedies against Developer and without joining any other Guarantor hereto, and
no delay on the part of Friday’s in the exercise of any right or remedy shall
operate as a waiver of such right or remedy;

 

6.                                       Each individually, jointly and
severally, irrevocably and unconditionally guarantees that all of Developer’s
obligations under the terms and conditions of the Development Agreement will be
timely paid and performed;

 

7.                                       Each has derived and expects to derive
financial or other benefit, directly or indirectly, from the Development
Agreement and the transaction described therein;

 

1

--------------------------------------------------------------------------------


 

8.                                       Each acknowledges that its execution of
the Development Agreement, and its undertakings and agreements herein, have
induced Friday’s to enter into the transactions described in, and to execute,
the Development Agreement.

 

9.                                       Each consents to and shall be bound by
any amendment of the Development Agreement made by Friday’s and Developer
pursuant to the terms thereof.

 

 

GUARANTOR

 

MAIN STREET AND MAIN INCORPORATED

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C TO DEVELOPMENT AGREEMENT

 

THE TERRITORY

 

1)                                      The following counties in the State of
Arizona:

 

Apache South

Greenlee

Pima

Apache North

La Paz

Pinal

Cochise

Maricopa

Santa Cruz

Coconino

Mohave

Yavapai

Gila

Navajo

Yuma

Graham

 

 

 

2)                                      The following counties in the State of
Nevada:

 

City Limits of Carson City

Eureka

Nye

Churchill

Humboldt

Pershing

Clark

Lander

Storey

Douglas

Lincoln

Washoe

Elko

Lyon

White Pine

Esmeralda

Mineral

 

 

3)                                      The following counties in the State of
New Mexico:

 

Bernalillo

Harding

San Juan

Catron

Hidalgo

San Miguel

Chaves

Lea North

Sandoval

Cibola

Lincoln

Santa Fe

Colfax

Los Alamos

Sierra

De Baca

Luna

Socorro

Donna Ana

McKinley

Taos

Eddy

Mora

Torrance

Grant

Otero

Valencia

Guadalupe

Rio Arriba

 

 

4)                                      The following counties in the State of
Texas:

 

Culberson

 

 

El Paso

 

 

Hudspeth

 

 

 

1

--------------------------------------------------------------------------------